Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-4, 6-18, 20, and 24-26 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A system comprising a first device associated with a user and having a user interface for presenting a set of controls, a second device associated with the user and having a display for displaying content to the user, and a server connected to the first device and to the second device, wherein the first and second devices are configured to operate at least in part under control of the server, and, wherein the user interface of the first device is configured to be associated with content on the display of the second device, and the set of controls presented in the user interface of the first device is different in dependence on: (i) a state of content displayed on the second device, wherein: in a first state of the content displayed on the second device, with the first device being configured to be associated with the content on the display of the second device, a first user interface arrangement with first controls is presented at the user interface of the first device, and in a second, different state of the content displayed on the second device, with the first device being configured to be associated with the content on the display of the second device, a second user interface arrangement with second, different controls is presented at the user interface of the first device, and (ii) a context of the user associated with the first device, where the context represents a state of the user, wherein the set of controls presented in the user interface is different in dependence on the context of the user for a given content on the display of the second device, wherein in a first user context of the user, with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
12/01/2021